Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/07/2016 12:08 PM CDT




                                                         - 853 -
                               Decisions of the Nebraska Court of A ppeals
                                     23 Nebraska A ppellate R eports
                                          IN RE INTEREST OF GIAVONNA G.
                                                Cite as 23 Neb. Ct. App. 853




                                   In   re I nterest of    Giavonna G.,      a child
                                             under    18   years of age.
                                        State of Nebraska, appellee, v.
                                             M ario G., appellant.
                                                     ___ N.W.2d ___

                                          Filed March 29, 2016.    No. A-15-470.

                1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juve-
                    nile cases de novo on the record and reaches its conclusions indepen-
                    dently of the juvenile court’s findings.
                2.	 Parental Rights: Evidence: Appeal and Error. If an appellate court
                    determines that the lower court correctly found that termination of
                    parental rights is appropriate under one of the statutory grounds set forth
                    in Neb. Rev. Stat. § 43-292 (Cum. Supp. 2014), the appellate court need
                    not further address the sufficiency of the evidence to support termina-
                    tion under any other statutory ground.
                3.	 Parental Rights. Children cannot, and should not, be suspended in fos-
                    ter care or be made to await uncertain parental maturity.
                4.	 Parental Rights: Words and Phrases. A termination of parental rights
                    is a final and complete severance of the child from the parent and
                    removes the entire bundle of parental rights; therefore, with such severe
                    and final consequences, parental rights should be terminated only in the
                    absence of any reasonable alternative and as the last resort.
                5.	 Parental Rights: Parent and Child. In considering a motion to ter-
                    minate parental rights, the law does not require perfection of a par-
                    ent; instead, courts should look for the parent’s continued improve-
                    ment in parenting skills and a beneficial relationship between parent
                    and child.

                  Appeal from the Separate Juvenile Court of Douglas
               County: Vernon Daniels, Judge. Reversed and remanded for
               further proceedings.
                               - 854 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                   IN RE INTEREST OF GIAVONNA G.
                         Cite as 23 Neb. Ct. App. 853

  Anne E. Troia, P.C., L.L.O., for appellant.
   Donald W. Kleine, Douglas County Attorney, Jennifer C.
Clark, and Jocelyn Brasher, Senior Certified Law Student,
for appellee.
  Pirtle, R iedmann, and Bishop, Judges.
  Pirtle, Judge.
                      INTRODUCTION
  Mario G. appeals the order of the separate juvenile court
of Douglas County wherein the court found by clear and
convincing evidence that it is in the best interests, safety, and
welfare of the minor child, Giavonna G., to terminate Mario’s
parental rights. For the reasons that follow, we reverse, and
remand for further proceedings.
                        BACKGROUND
   Heather F. is the mother of Tobias K., Ciela W., and
Giavonna. This case began as an educational neglect case
involving Tobias, Heather, and Tobias’ father. A second
amended petition was filed on February 14, 2013, adding
allegations related to Giavonna. The petition alleged Giavonna
came within the meaning of Neb. Rev. Stat. § 43-247(3)(a)
(Reissue 2008) because a caseworker had observed the fam-
ily home “to be in a filthy, unwholesome manner, in that the
basement was littered with cat feces, placing the children at
risk for harm.” Giavonna’s father, Mario, did not live in the
same residence as the children when they were removed. The
caseworker’s affidavit in support of removal reported that
Mario had been charged with physically abusing Tobias on
March 27, 2012.
   On April 26, 2013, the juvenile court filed an order for
immediate custody, finding that placement and detention was
a matter of immediate and urgent necessity for the protection
of the children. The order stated that placement shall exclude
the homes of Heather, Ciela’s father, and Mario. On the same
                             - 855 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

day, the State of Nebraska filed a third amended petition alleg-
ing Giavonna came within the meaning of § 43-247(3)(a) due
to lack of proper parental care by reason of the faults or habits
of her father, Mario. The petition alleged that Mario failed to
provide safe, stable, and/or appropriate housing; that Mario
failed to provide proper parental care, support, and supervi-
sion; and that Giavonna was at risk for harm.
   Both Heather and Mario denied the allegations in the
petition. On May 13, 2013, the court found that it was in
Giavonna’s best interests to remain in the care, custody, and
control of the Nebraska Department of Health and Human
Services (DHHS), to exclude the home of Mario. The court
ordered that Mario have reasonable rights of supervised visita-
tion and ordered him to provide certain medical history and
information to DHHS, pay child support, and make reasonable
efforts on his own to bring about rehabilitation.
   On July 11, 2013, a fourth amended petition was filed alleg-
ing that Giavonna came within the meaning of § 43-247(3)(a)
due to lack of proper parental care by reason of the faults or
habits of Mario in that Mario failed to provide safe, stable,
and/or appropriate housing for the child; that Mario failed
to provide proper parental care, support, and supervision;
and that due to the above allegations, Giavonna was at risk
for harm.
   In July 2013, an adjudication hearing with respect to the
fourth amended petition was held. As of June 25, Mario was
in arrears on his child support obligation for Giavonna in the
amount of $1,327.92. The court ordered Mario to obtain safe,
stable, and adequate housing; obtain a legal, stable source
of income; have reasonable rights of supervised visitation as
arranged by DHHS; and notify the court of any services he
deemed necessary to assist with the return of Giavonna to the
parental home.
   At a hearing on September 10, 2013, Tara Kirkland, a fam-
ily permanency specialist at Nebraska Families Collaborative
(NFC), testified that Mario participated in visits, maintained
                             - 856 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

housing and employment, and expressed a desire to have
placement of Giavonna. She also testified that Mario did not
want to participate in chemical dependency evaluations or
urinalysis. The court ordered Mario to continue working on
the objectives previously ordered in July and ordered him to
complete a psychological evaluation as arranged by DHHS.
The stated permanency objective for Giavonna was reunifica-
tion with either parent.
   A disposition hearing was held on November 5, 2013, and
Mario’s psychological evaluation was offered into evidence.
The evaluation noted no significant concerns were present
regarding Mario’s parenting or parent-child interactions, but
that he may benefit from interventions designed to assist him
with developing skills to effectively cope with challenges and
stressors presented in life. The evaluator also noted Mario
was defensive throughout the evaluation process, and it was
suggested that he may benefit from participating in parenting
classes to strengthen his skills and prevent daily stressors from
impacting his ability to successfully parent. The court’s order
noted the permanency objective for Giavonna was reunifica-
tion with either parent, and Mario was ordered to participate in
therapy and submit to baseline urinalysis. If the baseline was
positive, he was ordered to submit to random urinalysis and
undergo a chemical dependency evaluation by December 1.
The court also ordered that if Mario fell asleep during visita-
tion, then the visit would be terminated.
   A review and permanency planning hearing was scheduled
for, and took place on, May 5, 2014. Kirkland recommended
that urinalysis be completed by Mario within 4 hours of the
hearing, because testing was previously ordered, but not com-
pleted. She stated that NFC had “tried with three different
agencies to get that service completed.” The court ordered that
the primary permanency objective for Giavonna be reunifica-
tion with Mario, with a concurrent plan of adoption.
   On August 4, 2014, the State filed a second motion for
termination of parental rights alleging that Giavonna came
                            - 857 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                IN RE INTEREST OF GIAVONNA G.
                      Cite as 23 Neb. Ct. App. 853

within the meaning of Neb. Rev. Stat. § 43-292(2), (6), and
(7) (Cum. Supp. 2014) and that termination of Mario’s paren-
tal rights was in Giavonna’s best interests. The petition spe-
cifically alleged Mario failed to consistently visit Giavonna;
obtain and maintain safe, stable, and appropriate housing;
consistently attend individual therapy; consistently submit to
urinalysis testing, as requested by DHHS, in a timely manner;
and utilize the services offered by NFC or DHHS in order to
reunify with Giavonna.
   On November 4, 2014, a review and permanency planning
hearing was held. Kirkland informed the court that Mario
was unsuccessfully discharged from family support, individual
therapy, and urinalysis testing and had not completed a chemi-
cal dependency evaluation. She also stated that his attendance
and visitation was less than 100 percent each month and that
typically, he participated in only one of the two scheduled
visits per week.
   A hearing on the State’s motion for termination was held on
January 12, March 13, and April 27, 2015. Sherry Anderson,
a program support worker at NFC, testified that she worked
with Giavonna and Mario from April or May 2013 to February
or March 2014. During that period, supervised visits were
scheduled twice per week for a period of 3 hours. Initially,
visits took place in the community, at either a restaurant or
a park, if the weather permitted. The worker reported that
the restaurant was not busy because the visits were held in
the morning, that Mario allowed Giavonna to run around and
play by herself, and that he sometimes chased her around
the restaurant. Starting in January 2014, visits took place
primarily in Mario’s sister’s home. Anderson testified that
Giavonna spent a great deal of her time during visits play-
ing with her cousin and that Anderson had to prompt Mario
to interact with Giavonna. She stated that she had to prompt
Mario to feed Giavonna and had to give reminders about tak-
ing Giavonna to the bathroom. The worker also reported that
when Giavonna ate, she got messy, and that Mario did not
                             - 858 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

wipe Giavonna’s hands or face until he was prompted to do
so by the worker.
   In December 2013, Mario canceled three of his nine sched-
uled visits, and in January 2014, he canceled another two
visits. Anderson did not have any safety concerns during vis-
its, and she said it was clear that Giavonna and Mario cared
for one another. In February, Mario requested a change in
his visitation schedule so his older children could be present,
and Anderson was transferred from the case because of her
unavailability to handle the amended visitation schedule. In
March, two visits were terminated early due to Mario’s lack of
supervision and general lack of attention to Giavonna.
   Tamera F., Giavonna’s maternal grandmother and foster
mother, testified that Giavonna was placed in her home in
April 2013. Giavonna did not return to the home of either par-
ent at any time during this case. Tamera testified that initially
Mario’s visits were to occur three times per week for 4 hours,
but the time and frequency were reduced to 2 days per week
for 4 hours.
   Tamera testified that she began potty training Giavonna 2
to 3 months after she came into her home and that Mario was
unhappy with that decision because he had not given permis-
sion to begin potty training. Tamera testified that Mario would
put diapers back on Giavonna and that it would set back
Giavonna’s progress. Tamera testified that she provided “pull-
’em-ups” (diapers), wipes, shoes, socks, and change of clothes
for Giavonna for visits, though she was told that the parent
was supposed to provide items for the child’s care and well-
being. Tamera testified that on several occasions Giavonna
would return from visits with Mario in someone else’s clothing
and that her underwear and jeans had feces on them. Tamera
testified that on numerous occasions, Giavonna returned from
visits with feces in her underwear, and that occasionally, it
would be on her back, inside of her shirt, or inside of her
jeans. These concerns were not reported by any of the workers
who supervised visitation.
                             - 859 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

   Tamera testified that she was concerned with the lack of
supervision during visits with Mario. Giavonna returned from
visits on occasion with food or candy on her, and on one occa-
sion, with gum in her hair. Tamera testified that on another
occasion, Giavonna came home with ink on her from her
ankle to her trunk area. When asked, Giavonna stated that she
had been in her cousin’s room and had drawn on herself with
a pen.
   Kirkland, the family permanency specialist for NFC, testi-
fied that she became involved in this case in April 2013, prior
to adjudication. Mario was initially allowed one visit per week,
and he requested more frequent visits. Visits were increased
to three times per week, and then adjusted down to two visits
to accommodate Mario’s work schedule. Kirkland testified
that after visits were reduced from three times per week to
two, Mario consistently attended until about February 2014.
She said that from May 2014 to September 2014, Mario did
not attend 100 percent of his scheduled visits in any month
and was asked to “call and confirm” he would attend before
each visit. Kirkland testified that during the period from May
to September, he canceled one visit for a family graduation,
one for a family emergency, “at least a handful” for work, and
some because he failed to call to confirm the visit. At the time
of trial, Mario was still receiving two fully supervised visits
per week.
   Kirkland testified that Mario participated in therapy, but
his participation was not continuous. Kirkland received notice
in November 2014 that Mario was not actively participat-
ing at that time, and he resumed therapy in February 2015.
It was recommended that Mario participate in individual
therapy, family therapy, and visits. No recommendations were
made for Mario regarding chemical dependency treatment,
because the evaluator did not have any accompanying uri-
nalysis results to show what substances, if any, Mario was
using at the time.
                             - 860 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

   Kirkland testified that Mario was ordered to do a baseline
urinalysis in November 2013 but it was not actually completed
until June 17, 2014. The initial urinalysis testing was to be
performed by a family services company, but the company was
not able to obtain a sample and its services were discontinued
in December 2013. Another company also attempted to obtain
a baseline and discontinued its services when they were unsuc-
cessful. A third company actually obtained the baseline in
June 2014, but was unable to obtain any further urinalyses and
discontinued its services. A laboratory report in July confirmed
the presence of marijuana in Mario’s sample, and he was
ordered to submit to two urinalyses per month, but only one
sample was given, in February 2015. The sample in February
was also positive for marijuana.
   Kirkland testified that when she began working with Mario,
he did not have his own residence. Mario lived with his aunt
and uncle, and he obtained independent housing in December
2014. Kirkland testified that she did not believe Mario made
progress throughout this case. He consistently stated that he
did not know why he was a part of this case, that the serv­
ices did not make sense, and that anyone who thought he
needed therapy also needed therapy. Kirkland testified that
Mario told her he did not have time to participate in services
because he needed to work to pay child support for Giavonna
and his two other children.
   Kirkland testified that support workers raised concerns
regarding Mario’s level of supervision during visits, lack of
preparation with supplies, and choice of foods to provide
for Giavonna during visits. She testified that in her opin-
ion, based on her work with the family and her training and
experience, it was in Giavonna’s best interests to terminate
Mario’s parental rights. She also based her opinion on his
unwillingness to follow through with completion of services
and the fact that “visits have not always been completely pos-
itive.” She stated Giavonna was not getting the kind of con-
sistency she needed because visits were frequently canceled.
                             - 861 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

She testified that Mario was able to provide for Giavonna’s
physical needs, but her concern was providing for Giavonna’s
emotional needs.
   Stephanie Gorman, a family advocate, testified that her
duties include supervising visits, ensuring the safety of the
child, and making sure the child is fed and his or her interests
are met. The child’s interests include parental engagement and
participation in activities that are appropriate for the child’s
age. She supervised visits between Giavonna and Mario, and
she testified that during the four visits she attended between
October and December 2014, the majority of Giavonna’s inter-
actions during visits were with her cousins. She observed that
Mario has a large, extended family and that Giavonna is close
with her family members. She estimated Giavonna’s cousins
interacted with her approximately 70 percent of the time, and
Mario was often on the couch in the family room, watching
television. Gorman testified that Mario fell asleep twice dur-
ing visits and that she woke him to remind him this behavior
was not appropriate. Gorman also observed that Mario loved
Giavonna and kissed and hugged her often.
   Steve Wendell is a licensed mental health practitioner
in Nebraska. Giavonna and Mario were referred to him in
February 2015 to aid in reunification. Mario told Wendell that
he was looking for support for Giavonna for emotional issues
related to separation and foster placement. Wendell testified
that he planned to have weekly therapy with Giavonna and
Mario utilizing “Parent Child Interaction Therapy” (PCIT).
Wendell said PCIT is used to teach parents effective ways of
interacting with a child to have a better relationship and to
enforce compliance with parents’ rules and representations.
Wendell testified that Mario expressed reservations about par-
ticipating in this type of treatment. He said Mario was respect-
ful and cooperative, and showed up on time, but he talked to
Wendell in great length about why he did not feel he needed
this type of training, because he was already raising two other
children. Wendell testified that he was not optimistic that
                             - 862 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

Mario would make improvements in parenting if he continued
to resist the therapeutic techniques. He said that improvement
was within Mario’s control and that he had the ability to do
quite well if he made the necessary changes.
   Shane Powers, Kim Minadeo, and Amanda Garver each
provided family support as employees of a counseling and
consulting company. As coverage workers, they each super-
vised a limited number of visits between Giavonna and Mario.
Powers testified that during the two visits he supervised,
Giavonna and Mario appeared to be affectionate toward one
another and he did not observe any safety concerns. Minadeo
testified that she supervised one visit, at Mario’s home,
in February 2015. She said Giavonna and Mario appeared
excited to see one another, the home was clean, and there
were no safety concerns. Garver testified that she served as
the coverage worker for two visits between Giavonna and
Mario. Garver testified that the home appeared appropriate,
Giavonna and Mario interacted appropriately, and there were
no safety concerns.
   Krystal Frost is a family support worker for the same
counseling and consulting company. She began working with
Giavonna and Mario as a temporary worker in February 2015,
and she eventually became the permanent visitation worker.
She testified that on Mondays, Giavonna was picked up at 11
a.m. and dropped off after the visit at 2 p.m., so visits lasted
from approximately 11:30 a.m. to 1:30 p.m. She testified
that on more than one occasion, a visit was canceled because
Giavonna did not want to go, even though she was encour-
aged to attend by her foster mother. Frost testified that it was
her understanding Mario was to implement PCIT techniques
during visits, but that she believed he was not doing so. She
testified that she questioned Mario on this issue and that he
responded he was not going to do it.
   The guardian ad litem involved in this case stated that
she did not believe the evidence presented supported con-
tinued contact. She expressed concern for the length of time
                             - 863 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

Giavonna had been in out-of-home placement, the incon-
sistency of visits, and Giavonna’s resistance to attending
some visits.
   In its order filed May 8, 2015, the juvenile court terminated
Mario’s parental rights pursuant to § 43-292(2), (6), and (7)
and found that termination was in Giavonna’s best interests.
The court sustained Mario’s motion for continued visitation
with Giavonna pending any appeals in this matter.

                ASSIGNMENTS OF ERROR
   Mario asserts the juvenile court erred in finding that the
State proved by clear and convincing evidence that there
were statutory grounds to terminate Mario’s parental rights
under § 43-292(2) and that termination was in Giavonna’s
best interests.

                  STANDARD OF REVIEW
   [1] An appellate court reviews juvenile cases de novo on
the record and reaches its conclusions independently of the
juvenile court’s findings. In re Interest of Chloe C., 20 Neb.
App. 787, 835 N.W.2d 758 (2013).

                           ANALYSIS
Statutory Grounds for Termination.
   In the Nebraska statutes, the bases for termination of paren-
tal rights are codified in § 43-292. Section 43-292 provides 11
separate conditions, any one of which can serve as the basis
for the termination of parental rights when coupled with evi-
dence that termination is in the best interests of the child. In
re Interest of Sir Messiah T. et al., 279 Neb. 900, 782 N.W.2d
320 (2010).
   In its order terminating Mario’s parental rights to Giavonna,
the juvenile court found that Mario substantially and continu-
ously neglected to give the child necessary parental care and
protection (§ 43-292(2)), that reasonable efforts failed to cor-
rect the condition which led to the adjudication (§ 43-292(6)),
                             - 864 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

and that the child had been in an out-of-home placement for
15 or more of the most recent 22 months (§ 43-292(7)).
   Mario does not contest the juvenile court’s finding that
grounds for terminating his parental rights existed under sub-
sections (6) and (7) of § 43-292; he asserts only that the
State failed to prove by clear and convincing evidence that
he substantially and repeatedly neglected and refused to give
Giavonna necessary parental care and protection, as required
by subsection (2).
   [2] If an appellate court determines that the lower court
correctly found that termination of parental rights is appropri-
ate under one of the statutory grounds set forth in § 43-292,
the appellate court need not further address the sufficiency of
the evidence to support termination under any other statutory
ground. In re Interest of Chloe C., supra.
   Giavonna was removed from parental care in April 2013.
She was placed in foster care, and she was not returned to
either Heather’s or Mario’s care at any time prior to the fil-
ing of the State’s motion for termination of Mario’s parental
rights on August 4, 2014. Our review of the record clearly
and convincingly shows that Giavonna had been in an out-of-
home placement for 15 of the most recent 22 months and that
grounds for termination of Mario’s rights under § 43-292(7)
were proved by sufficient evidence. This court need not review
the statutory grounds for termination under § 43-292(2) or
(6). Once a statutory basis for termination has been proved,
the next inquiry is whether termination is in the child’s
best interests.
Best Interests.
   Mario asserts there was not clear and convincing evidence
that termination of his parental rights was in Giavonna’s best
interests. Specifically, Mario argues that he has maintained
monthly contact with the case manager, obtained and main-
tained safe and appropriate housing, and provided love and
support for all of his children, including Giavonna. He also
                             - 865 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

asserts that he demonstrated an improvement in his parenting
skills and that a strong bond exists between him and Giavonna.
He asserts that his only fault was in failing to promptly com-
ply with court orders.
   [3] Nebraska courts have recognized that children cannot,
and should not, be suspended in foster care or be made to
await uncertain parental maturity. In re Interest of Octavio B.
et al., 290 Neb. 589, 861 N.W.2d 415 (2015). Kirkland, the
family permanency specialist involved in this case, testified
that she did not believe Mario made progress and that based
on her work with the family, and her training and experience,
it was her opinion that it was in Giavonna’s best interests to
terminate Mario’s parental rights.
   When Giavonna was removed from Heather’s home, Mario
was not able to take placement of her, because he was not able
to provide safe, stable, and appropriate housing. The record
is clear that Giavonna was removed from Heather’s care in
February 2013, and she had been in out-of-home placement
for the statutory period defined in § 43-292(7). The State’s
third amended petition contained allegations related to Mario,
but the juvenile court did not find Giavonna to be a child
within the meaning of § 43-247(3)(a) insofar as Mario was
concerned until July 2013. The time that elapsed between that
determination and the State’s second motion for termination
of Mario’s parental rights in August 2014 was slightly over
1 year.
   During that year, Mario demonstrated improvement in some
areas, but achieved less success in others. In July 2013, Mario
did not have his own residence and was living with his aunt
and uncle. He obtained independent housing in December
2014, though this was not achieved until after the second
motion for termination of parental rights was filed. He main-
tained a stable job throughout this case and built and main-
tained an affectionate relationship with Giavonna that was
observed by multiple support workers. He also expressed and
                             - 866 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

demonstrated a desire for Giavonna to develop a bond with her
siblings and extended family.
   He was unsuccessfully discharged from urinalysis test-
ing for failure to complete the ordered urinalysis testing
through multiple testing services. He also participated in PCIT
training, but failed to fully incorporate this training into his
interactions with Giavonna. Wendell testified that Mario was
respectful and cooperative, but that Mario expressed reserva-
tions about utilizing PCIT techniques in parenting Giavonna.
Wendell testified that Mario had the ability to do quite well
if he committed to making the necessary changes, but that he
was not optimistic that Mario’s parenting would improve if
he resisted the therapeutic techniques. We note that Mario’s
psychological evaluation did not contain any significant con-
cerns regarding his parenting or parent-child interactions; the
eval­uation merely suggested that he may benefit from inter-
ventions designed to assist him with developing skills to cope
with challenges and stressors.
   The record clearly demonstrates that Mario did not have
perfect attendance for visits with Giavonna throughout this
case, and Kirkland testified that support workers raised con-
cerns regarding Mario’s level of supervision during visits,
lack of preparation with supplies, and choice of foods to
provide during visits. When Mario first became involved in
this case, visits took place in a public place or at his sister’s
home and his attendance fluctuated. Kirkland testified that he
attended consistently between winter 2013 and February 2014.
However, she testified that from May to September 2014, he
canceled multiple visits due to work commitments, family
emergencies or events, and occasionally failure to call to con-
firm whether he would attend.
   Kirkland testified that Mario was able to provide for
Giavonna’s physical needs, but that her concern was his abil-
ity to provide for Giavonna’s emotional needs. Gorman super-
vised four visits between October and December 2014 and
reported that Mario appeared to have a big extended family
                             - 867 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

and that Giavonna was close to her cousins. She observed
that Mario loved Giavonna and showed his affection for her
often. Powers, Minadeo, Garver, and Frost prepared session
notes following supervised visits during the period from
February to April 2015. These notes indicate Mario was mak-
ing progress. The workers indicated that visits were happen-
ing regularly and that Mario provided appropriate affection,
food, entertainment, and discipline during visits. The session
notes did not indicate there were safety concerns in the home
during that time period, except on one occasion when Frost
noted that she had to redirect a conversation when Giavonna
asked Mario about something she had heard about him from
her grandmother. Powers, Minadeo, and Garver testified that
Giavonna and Mario appeared excited to see each other dur-
ing visits and were affectionate toward each other.
   [4,5] A termination of parental rights is a final and complete
severance of the child from the parent and removes the entire
bundle of parental rights; therefore, with such severe and final
consequences, parental rights should be terminated only in the
absence of any reasonable alternative and as the last resort. In
re Interest of Justin H. et al., 18 Neb. Ct. App. 718, 791 N.W.2d
65 (2010). In considering a motion to terminate parental rights,
the law does not require perfection of a parent; instead, courts
should look for the parent’s continued improvement in parent-
ing skills and a beneficial relationship between parent and
child. See In re Interest of Athina M., 21 Neb. Ct. App. 624, 842
N.W.2d 159 (2014).
   Upon our de novo review, we conclude that while this case
is a “close call,” Mario’s assertions do have merit. We fully
recognize that Mario has made improvement but still has
work to do before achieving reunification with Giavonna. In
particular, we point to the need for Mario to demonstrate the
ability to maintain sobriety and stability in visitation, and to
comply promptly with any applicable court orders. However,
as stated above, we do not require perfection of a par-
ent when deciding whether termination of parental rights is
                             - 868 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                 IN RE INTEREST OF GIAVONNA G.
                       Cite as 23 Neb. Ct. App. 853

appropriate. See In re Interest of Seth K. & Dinah K., 22 Neb.
App. 349, 853 N.W.2d 217 (2014). We find there was not
clear and convincing evidence to demonstrate that terminat-
ing Mario’s parental rights was in Giavonna’s best interests
at the time of trial. As such, we reverse the juvenile court’s
order terminating Mario’s parental rights.
                        CONCLUSION
   We find that the juvenile court erred when it found that
the State had proved, by clear and convincing evidence, that
terminating Mario’s parental rights would be in Giavonna’s
best interests. Accordingly, we reverse the order of the juvenile
court terminating his parental rights and remand the matter for
further proceedings.
	R eversed and remanded for
	                                 further proceedings.